DETAILED ACTION
Claims 1-2 and 4-20 filed on 10/12/2021 are being considered on the merits. Claim 3 have been cancelled. Claims 1-2 and 4-20 remain pending in the application. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .20

Response to Amendment 
The amendment filed 10/12/2021 has been entered.
Applicant’s claims amendments have not overcome the USC 103 rejections previously set forth in the Non-Final Office Action mailed on 10/06/2021.

Response to Arguments filed on 10/12/2021
Applicant’s arguments regarding the 35 U.S.C. 103 rejection have been considered but now are moot in view of new grounds of rejection necessitated by Applicant’s amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1 recites the limitation "the first portion" in the last; limitation.  There is insufficient antecedent basis for this limitation in the claim. It not clear whether the “the first portion” is referring to the “a first portion of the SLM to be used as shared local memory (SLM)” or “a first portion of the SLM as SLM having a size based on the size of SLM blocks”. 
All dependent claims2 and 3-9 are rejected as having the same deficiencies as the claims they depend from.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale and motivation supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 10 and 16 rejected under 35 U.S.C. 103 as being unpatentable over Du (US PG. PUB. 2017/0364440), hereinafter Du, in view of Niu (US PG. PUB. 20160140041 A1), hereinafter Niu, further in view of Iyer (US PG PUB 20200341660), and further in view of Sonnier (US PG. PUB. 20110289279 A1), hereinafter Sonnier

Regarding claim 1
Du discloses 
An apparatus to facilitate partitioning of local memory, comprising: (Figure 1, PROCESSOR(S) 102; [0153], “an apparatus is provided which comprises: means for grouping two or more work groups to form a super-workgroup; and means for partitioning a portion of a memory space into one or more Super-SLM”) 
a plurality of execution units to execute a plurality of execution threads; (Figure 4, EXECUTION UNIT 414; Figure 8, EXECUTION UNIT 852A-B, [0049], “The execution resources include an array of graphics execution units to process the 3D and media threads.”)
a shared local memory (SLM) coupled to share access between the plurality of execution units; (Figure 4, EXECUTION UNIT 414; Figure 8, EXECUTION UNIT 852A-B, L3 CACHE 875; Figure 12-13, Super-Slm 1202;  [0146], “a plurality of execution units; a cache memory having a portion characterized as a SLM which is shared with the plurality of execution units”, wherein the “execution units” access the SLM; wherein the “a portion characterized as a SLM” is equivalent to the claimed “a shared local memory (SLM)”; [0115], “one or more Super workgroups, and one or more Super shared local memories (Super-SLMs). Here, Super-SLMs are indicated by 1202-1 through 1201-N, where 'N' is an integer. In some embodiments, Super-SLMs are a portion of memory ( e.g., Level-3 Cache 875). In other embodiments, Super-SLMs may be a separate memory…”; [0128], “…SLM is separate from Super-SLM. In some embodiments, SLM is a subset of the Super-SLM”) 
and partitioning hardware to initiate the SLM to be used as a cache (Figure 1, PROCESSOR(S); [0153], “an apparatus is provided which comprises: means for grouping two or more work groups to form a super-workgroup; and means for partitioning a portion of a memory space into one or more Super-SLM”; Figure 8, , L3 CACHE 875; [0146], “a plurality of execution units; a cache memory having a portion characterized as a SLM which is shared with the plurality of execution units”, wherein the “the SLM to be used as a cache”  is equivalent to the claimed “a cache memory having a portion characterized as a SLM” because they are obvious variant of each other; [0068]) 
and receives a thread dispatch including a command (Figure 8, thread dispatcher [0044], “the graphics processor is communicated with …via commands placed into the processor memory…”; [0068], “thread execution logic 600 includes local thread dispatcher 604 that arbitrates thread initiation requests from the graphics and media pipelines and instantiates the requested threads on one or more execution unit”; [0060], “graphics processor receives batches of commands via ring interconnect 502”; [0096], “buffer state commands 916 are used to configure a set of return buffers…includes selecting the size and number of return buffers”; [0085], “graphics processor media pipeline 830 includes media engine 337 and video front end 834. In some embodiments, video front end 834 receives pipeline commands from command streamer 803.”)
Du disclose partitioning a cache to SLM and cache but failed to explicitly disclose 
indicating a size of SLM blocks to allocate a first portion of the SLM to be used as shared local memory (SLM) and partitions a first portion of the SLM as SLM having a size based on the size of SLM blocks indicated in the command, and remap the first portion of the SLM to be used as the cache upon a determination that the thread dispatch has been cleared.
Niu teaches 
indicating a size of SLM blocks to allocate a portion of the SLM to be used as shared local memory (SLM) and partitions a first portion of the SLM as SLM having a size based on the size of SLM blocks indicated in the command, wherein a second portion of the SLM is used as cache. ([0068], “The partition block 208 can partition memory, such as cache memory, in partitions such as sub-partitions based on system information such as requests, threads, system, application, other information, or combination thereof.”;[0069], “the interface block 204 can dynamically or actively change a partition size such as increase or decrease a portion of a cache allocated to a virtual device or machine. The interface block 204 can dynamically or actively change partitions based on a request for accessing data, accumulated requests for data, a demand for data, or combination thereof.”, wherein the “request” is equivalent to the claimed “command”, one of skill in the art will recognize that if the size of partitioning of the block can be change using request (command) then the request need to include the size needed to be portioned to)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Niu in the invention of DU, to increase processing speed. This is done by utilizing the partition mechanism in Niu in the partitioning apparatus in Du to significantly improved performance and avoiding memory or storage starvation issues.
Du in view of Niu discloses all limitation including a command to change a size of SLM block but did not explicitly disclose the command indicating a size 
Iyer teaches 
command indicating a size (Figure 8A, Thread 702a, processing system 204A, Memory fabric application controller device 210; [0046-0048], “the code for providing the request 800 for the memory allocation at block 602 may include code … which one of skill in the art in possession of the present disclosure will recognize includes a request for the allocation of a portion of the memory fabric that identifies a size of the portion of the memory fabric being requested for allocation,…”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Lyer in the invention of DU in view of Niu, to increase processing speed. This is done by utilizing the command indication size in Niu in the partitioning apparatus in Du in view of Niu to request memory on demand.

Sonnier teaches 
remap the first portion of the SLM to be used as the cache upon a determination that the thread dispatch has been cleared ([0058], “At step 720, when processing module 300 is finished with a given cache entry, processing module 300 sends L1 pipeline cache 208 a deallocate request, for example via allocate interface 322 or write interface 326. At step 722, when the deallocate request is received, L1 pipeline cache 208 decrements the reference count for the cache entry…, At step 727, if the reference count is decremented to zero, at step 728, writeback indicator 508 is cleared and, if the reference count is zero, the cache line is deallocated and available for reuse. At step 727; wherein when the cache is deallocate it and available for reuse then process of allocating can be restart if needed, wherein the “writeback indicator 508 is cleared” is equivalent to the claimed “the thread dispatch has been cleared”; [claim 13])
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Sonnier in the invention of DU in view of Niu and further in view of Lyer, to increase processing speed. This is done by utilizing remap the first portion of the SLM to be used as the cache upon a determination that the thread dispatch has been cleared in Sonnier in the partitioning apparatus in Du in view of Niu and further in view of Lyer to improve data caching and coherency maintenance for an accelerated processor architecture for packet networks.

Claim 10 is substantially the same as Claim 1 and is therefore rejected under the same rationale and motivation as above.

Regarding claim 16
Du discloses
A graphics processing unit (GPU) comprising a plurality of slices, each having a plurality of sub-slices, (Figure 1, PROCESSOR(S) 102; [0016], “At least one of the EU s is to operate on a workgroup of a sub-slice. The term "sub-slice" here generally refers to the smallest functional building block of a graphic processing unit (GPU), containing EUs (e.g., shaders) along with caches and texture/data/media samplers.”) 
a plurality of execution units to execute a plurality of execution threads; (Figure 4, EXECUTION UNIT 414; Figure 8, EXECUTION UNIT 852A-B,  [0049], “The execution resources include an array of graphics execution units to process the 3D and media threads.”)
a SLM coupled to share access between the plurality of execution units; (Figure 4, EXECUTION UNIT 414; Figure 8, EXECUTION UNIT 852A-B, L3 CACHE 875; Figure 12-13, Super-Slm 1202;  [0146], “a plurality of execution units; a cache memory having a portion characterized as a SLM which is shared with the plurality of execution units”;[0115], “one or more Super workgroups, and one or more Super shared local memories (Super-SLMs). Here, Super-SLMs are indicated by 1202-1 through 1201-N, where 'N' is an integer. In some embodiments, Super-SLMs are a portion of memory ( e.g., Level-3 Cache 875). In other embodiments, Super-SLMs may be a separate memory…”; [0128], “…SLM is separate from Super-SLM. In some embodiments, SLM is a subset of the Super-SLM”))
and partitioning hardware to initiate the SLM to be used as a cache (Figure 1, PROCESSOR(S); [0153], “an apparatus is provided which comprises: means for grouping two or more work groups to form a super-workgroup; and means for partitioning a portion of a memory space into one or more Super-SLM”; Figure 8, , L3 CACHE 875; [0146], “a plurality of execution units; a cache memory having a portion characterized as a SLM which is shared with the plurality of execution units”, wherein the “the SLM to be used as a cache”  is equivalent to the claimed “a cache memory having a portion characterized as a SLM” because they are obvious variant of each other; [0068]) 
and  receives a thread dispatch including a command (Figure 8, thread dispatcher [0044], “the graphics processor is communicated with …via commands placed into the processor memory…”; [0068], “thread execution logic 600 includes local thread dispatcher 604 that arbitrates thread initiation requests from the graphics and media pipelines and instantiates the requested threads on one or more execution unit”; [0060], “graphics processor receives batches of commands via ring interconnect 502”; [0096], “buffer state commands 916 are used to configure a set of return buffers…includes selecting the size and number of return buffers”; [0085], “graphics processor media pipeline 830 includes media engine 337 and video front end 834. In some embodiments, video front end 834 receives pipeline commands from command streamer 803.”)
Du failed to explicitly disclose 
indicating a size of SLM blocks to allocate a portion of the SLM to be used as shared local memory (SLM) and  partitions a first portion of the SLM as SLM having a size based on the size of SLM blocks indicated in the command, remap the first portion of the SLM to be used as the cache upon a determination that the thread dispatch has been cleared. 
Niu teaches 
indicating a size of SLM blocks to allocate a portion of the memory  partitions the memory based on the size of SLM blocks ([0068], “The partition block 208 can partition memory, such as cache memory, in partitions such as sub-partitions based on system information such as requests, threads, system, application, other information, or combination thereof.”;[0069], “the interface block 204 can dynamically or actively change a partition size such as increase or decrease a portion of a cache allocated to a virtual device or machine. The interface block 204 can dynamically or actively change partitions based on a request for accessing data, accumulated requests for data, a demand for data, or combination thereof.”, wherein the “request” is equivalent to the claimed “command”, one of skill in the art will recognize that if the size of partitioning of the block can be change using request (command) then the request need to include the size needed to be portioned to)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Niu in the invention of DU, to increase processing speed. This is done by utilizing the partition mechanism in Niu in the partitioning apparatus in Du to significantly improved performance and avoiding memory or storage starvation issues.
Du in view of Niu discloses all limitation including a command to change a size of SLM block but did not explicitly disclose the command indicating a size, remap the first portion of the SLM to be used as the cache upon a determination that the thread dispatch has been cleared
Iyer teaches 
command indicating a size (Figure 8A, Thread 702a, processing system 204A, Memory fabric application controller device 210; [0046-0048], “the code for providing the request 800 for the memory allocation at block 602 may include code … which one of skill in the art in possession of the present disclosure will recognize includes a request for the allocation of a portion of the memory fabric that identifies a size of the portion of the memory fabric being requested for allocation,…”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Lyer in the invention of DU in view of Niu, to increase processing speed. This is done by utilizing the command indication size in Niu in the partitioning apparatus in Du in view of Niu to request memory on demand.
Du in view of Niu and further in view of Iyer discloses all limitation including a SLM portioned to cache and did not explicitly disclose and remap the first portion of the SLM to be used as the cache upon a determination that the thread dispatch has been cleared
Sonnier teaches
([0058], “At step 720, when processing module 300 is finished with a given cache entry, processing module 300 sends L1 pipeline cache 208 a deallocate request, for example via allocate interface 322 or write interface 326. At step 722, when the deallocate request is received, L1 pipeline cache 208 decrements the reference count for the cache entry…, At step 727, if the reference count is decremented to zero, at step 728, writeback indicator 508 is cleared and, if the reference count is zero, the cache line is deallocated and available for reuse. At step 727; wherein when the cache is deallocate it and available for reuse then process of allocating can be restart if needed, wherein the “writeback indicator 508 is cleared” is equivalent to the claimed “the thread dispatch has been cleared”; [claim 13])
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Sonnier in the invention of DU in view of Niu and further in view of Lyer, to increase processing speed. This is done by utilizing remap the first portion of the SLM to be used as the cache upon a determination that the thread dispatch has been cleared in Sonnier in the partitioning apparatus in Du in view of Niu and further in view of Lyer to improve data caching and coherency maintenance for an accelerated processor architecture for packet networks.

Claims 2, 4, 11-12 and 17 rejected under 35 U.S.C. 103 as being unpatentable over Du, in view of Niu, further in view of Iyer, further in view of Sonnier, and further in view of Sathe (US 20170061569 A1), hereinafter Sathe 

Regarding claim 2 
Du discloses 
([0060], “graphics processor receives batches of commands via ring interconnect 502..”; [0143], “partitioning a portion of a memory space into one or more super-shared local memories”; Figure 9A-B, Sample command format 900, SAMPLE COMMAND SEQUENCE 910; [0077] “The graphics processor is controlled by register writes to one or more control registers (not shown) or via commands issued to the graphics processor via ring interconnect 802.”; [0079], “The cache can be configured as a data cache, an instruction cache, or a single cache that is partitioned to contain data and instructions in different partitions.”)
Du in view of Niu, further in view of Lyer and further in view of Sonnier failed to explicitly discloses  
…determines whether there is sufficient space in the SLM for the SLM blocks
Sathe teaches 
… determines whether there is sufficient space in the SLM for the SLM blocks. ([0126], “The optimization logic 1500 can then determine at block 1508 if sufficient space exists in the shared local memory (SLM) (e.g., shared local memory 1424 of FIG. 14) for a counter per control flow block. If sufficient shared local memory does not exist for a counter per control block, as determined at block 1508, the optimization logic 1500 can skip the optimization for the input program at block 1510 and end logic operations.”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Sathe in the invention of DU in view of Niu and further in view of Lyer, to increase processing speed. This is done by determines whether there is sufficient space in the SLM for the SLM blocks in Sathe in the partitioning apparatus in DU in view of Niu and further in view of Lyer to reduce the control flow divergence. 

Claims 11 and 17 are substantially the same as Claim 2 and is therefore rejected under
the same rationale and motivation as above.

Claim 3 canceled 

Regarding claim 4 
Du discloses
the command includes a header indicating the size of SLM blocks. (Figure 9A, SAMPLE COMMAND FORMAT 900; [0089]; wherein the “command size 908” is equivalent to the claimed “a header indicating a size”)

Claim 12 is substantially the same as Claim 4 and is therefore rejected under the same rationale and motivation as above.

Claims 5-6, 11, 13, 18 and 19 rejected under 35 U.S.C. 103 as being unpatentable over Du in view of Niu further in view of lyer, further in view of Sathe, further in view of Sonnier and further in view of TAKATA (US PG. PUB. 20120311266 A1), hereinafter TAKATA.

Regarding claim 5 
Due discloses 
partitioning hardware (Figure 1, PROCESSOR(S) 102)
Du failed to discloses
wherein the partitioning hardware acquires the SLM blocks having a size based on the size of SLM blocks indicated in the command upon a determination that there is sufficient space in the SLM for the SLM blocks.
Niu teaches 
([0068], “The partition block 208 can partition memory, such as cache memory, in partitions such as sub-partitions based on system information such as requests, threads, system, application, other information, or combination thereof.”;[0069], “the interface block 204 can dynamically or actively change a partition size such as increase or decrease a portion of a cache allocated to a virtual device or machine. The interface block 204 can dynamically or actively change partitions based on a request for accessing data, accumulated requests for data, a demand for data, or combination thereof.”, wherein the “request” is equivalent to the claimed “command”, one of skill in the art will recognize that if the size of partitioning of the block can be change using request (command) then the request need to include the size needed to be portioned to)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Niu in the invention of DU, to increase processing speed. This is done by utilizing the partition mechanism in Niu in the partitioning apparatus in Du to significantly improved performance and avoiding memory or storage starvation issues.
Du in view of Niu did not explicitly disclose 
wherein the partitioning hardware acquires the SLM blocks…upon a determination that there is sufficient space in the SLM for the SLM blocks.
Sathe teaches
upon a determination that there is sufficient space in the SLM for the SLM blocks. ([0126], “The optimization logic 1500 can then determine at block 1508 if sufficient space exists in the shared local memory (SLM) (e.g., shared local memory 1424 of FIG. 14) for a counter per control flow block. If sufficient shared local memory does not exist for a counter per control block, as determined at block 1508, the optimization logic 1500 can skip the optimization for the input program at block 1510 and end logic operations.”)

Du in view of Niu and further in view of Sathe did not explicitly disclose
upon a determination that there is sufficient space in the SLM for the SLM blocks.
TAKATA teaches 
wherein the partitioning hardware acquires the SLM blocks. (Figure 8, access shared local memory s13; [0074], “the processor unit acquires the access right to the shared resource and accesses the shared local memory (S13)”, wherein the “the processor unit” is equivalent to the claimed “partitioning hardware”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of TAKATA in the invention of Du in view of Niu and further in view of Sathe, for the purpose of improving internal speed. This is done by utilizing the acquire in TAKATA with partitioning hardware in Du in view of Niu and further in view of Sathe to easily share data and buffer data to be transferred.

Regarding claim 6 
Du discloses
further comprising dispatch hardware to dispatch a group of the plurality of execution threads to operate on the SLM blocks. (Figure 3, 3D/Media Sub system; [0049], “thread dispatch logic for arbitrating and dispatching the various requests to available thread execution resources.”; [0116], “cache memory 875 has a portion characterized as SLM (e.g., SLM 206-1) which is shared with a plurality of EUs (e.g., EUs 414/608). At least one of the EU s is to operate on a workgroup of a sub-slice.”)

Claims 13 and 19 are substantially the same as Claim 6 and is therefore rejected under
the same rationale and motivation as above.

Regarding claim 18
Du discloses
Du in view of Niu discloses all limitation including a command to change a size of SLM block  but did not explicitly disclose wherein the command includes a header indicating a size of SLM blocks.
Iyer teaches 
wherein the command includes a header indicating a size of SLM blocks. (Figure 8A, Thread 702a, processing system 204A, Memory fabric application controller device 210; [0046-0048], “the code for providing the request 800 for the memory allocation at block 602 may include code … which one of skill in the art in possession of the present disclosure will recognize includes a request for the allocation of a portion of the memory fabric that identifies a size of the portion of the memory fabric being requested for allocation,…” wherein the “identifies a size” is equivalent to the claimed “ indicating the a size”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Lyer in the invention of DU in view of Niu, to increase processing speed. This is done by utilizing the command indication size in Niu in the partitioning apparatus in Du in view of Niu to request memory on demand.


Claims 9 and 15 rejected under 35 U.S.C. 103 as being unpatentable over Du in view of Niu, further in view of Lyer, further in view of Sonnier, further in view of Sathe, further in view of TAKATA and further in view of Vaidyanathan (US PG. PUB. 20180293703 A1), hereinafter Vaidyanathan.

Regarding claim 9 
Du discloses
wherein the partitioning hardware (Figure 1, PROCESSOR(S)) 
Du failed to discloses 
…resets the SLM to operate as the cache upon a determination that the group of execution threads are no longer active. 
Vaidyanathan teaches 
…resets the memory to operate as the cache upon a determination that the group of execution threads are no longer active. ([0161], “Some embodiments may detect the case when only 3D contexts are running in the GPU (e.g. determine that there is no local access to the SLM), and in that case utilize the otherwise unused SLM memory as an extended URB memory and/or tile cache”, wherein “utilize” is equivalent to the claimed “reset” and wherein the “local access” is equivalent to the claimed “no longer active”)

    PNG
    media_image1.png
    706
    501
    media_image1.png
    Greyscale

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Vaidyanathan in the invention of Du in view of Niu and further in view of TAKATA, for the purpose of improving internal speed. This is done by utilizing the reset of memory in Vaidyanathan with partitioning hardware in Du in view of Niu to support a wider variety of operations for processing vertex and fragment data.

Claim 15 is substantially the same as Claim 9 and is therefore rejected under
the same rationale and motivation as above.

Claim 7 rejected under 35 U.S.C. 103 as being unpatentable over Du in view of Niu further in view of Lyer, further in view of Sathe, further in view of Sonnier, further in view of TAKATA and further in view of Rao (US PG. PUB. 20150187040 A1), hereinafter Rao.

Regarding claim 7
Du failed to discloses

TAKATA teaches 
…the partitioning hardware acquires the size portion of the SLM. (Figure 8, access shared local memory s13; [0074], “the processor unit acquires the access right to the shared resource and accesses the shared local memory (S13)”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of TAKATA in the invention of Du in view of Niu, for the purpose of improving internal speed. This is done by utilizing the acquire in TAKATA with partitioning hardware in Du in view of Niu to easily share data and buffer data to be transferred.
Du in view of Niu and further in view TAKATA failed to discloses
 wherein the dispatch hardware stalls the thread dispatch until…
Rao teaches 
wherein the dispatch hardware stalls the thread dispatch until… ([0032], “a scheduler will stall the dispatch of new threads until there is enough available shared local memory”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Rao in the invention of Du in view of Niu and further in view of TAKATA, for the purpose of improving internal speed. This is done by utilizing the stalling in Rao with partitioning hardware in of Du in view of Niu and further in view of TAKATA to maximize thread residency.

Claims 8 and 14 rejected under 35 U.S.C. 103 as being unpatentable over Du in view of Niu, further in view of Lyer, further in view of Sathe, further in view of Sonnier, further in view of TAKATA and further in view of McKenney 

Regarding claim 8
Du discloses 
partitioning hardware… (Figure 1, PROCESSOR(S) 102)
Du and Niu failed to discloses 
wherein the … tracks use of the SLM blocks by the group of execution threads
McKenney teaches 
wherein the ...tracks use of the SLM blocks by the group of execution threads. (Figure 1, Tracking mechanism 50; [0025] “a tracking mechanism 50 (FIG. 1) configured for tracking or locating unused blocks of memory and used blocks of memory through the use of bit vectors”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of McKenney in the invention of Du in view of Niu and further in view of TAKATA, for the purpose of improving internal speed. This is done by utilizing the tracking in McKenney with partitioning hardware in Du in view Niu and further in view of TAKATA of to maintain a dynamically updated data structure.

Claim 14 is substantially the same as Claim 8 and is therefore rejected under the same rationale and motivation as above.

Claim 20 rejected under 35 U.S.C. 103 as being unpatentable over Du in view of Niu, further in view of Iyer, further in view of Sonnier, further in view of Sathe, further in view of Sonnier, further in view of further in view of TAKATA, in view of Vaidyanathan and further in view of McKenney 

Regarding claim 20

partitioning hardware… (Figure 1, PROCESSOR(S) 102)
Du and Niu and further in view of TAKATA failed to discloses 
…wherein the … tracks use of the SLM blocks by the group of execution thread…
Vaidyanathan teaches 
…resets the SLM to operate as the cache upon a determination that the group of execution threads are no longer active. ([0161], “Some embodiments may detect the case when only 3D contexts are running in the GPU (e.g. determine that there is no local access to the SLM), and in that case utilize the otherwise unused SLM memory as an extended URB memory and/or tile cache”, wherein “utilize” is equivalent to the claimed “reset” and wherein the “local access” is equivalent to the claimed “no longer active”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Vaidyanathan in the invention of Du in view of Niu further in view of Iyer and further in view of TAKATA for the purpose of improving internal speed. This is done by utilizing the reset of memory in Vaidyanathan with partitioning hardware in Du in view of Niu to support a wider variety of operations for processing vertex and fragment data.
Du in view of Niu and further in view of Vaidyanathan failed to explicitly discloses  
wherein the ... tracks use of the SLM blocks by the group of execution threads.
McKenney teaches 
wherein the ... tracks use of the SLM blocks by the group of execution threads.(Figure 1, Tracking mechanism 50; [0025] “a tracking mechanism 50 (FIG. 1) configured for tracking or locating unused blocks of memory and used blocks of memory through the use of bit vectors”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of McKenney in the invention of Du in view of 

 Relevant Prior Art
Krasner (US 20210096997 A1), [0003], In embodiments, each of the I/O operations can be one or more of a read operation and a write operation. Dynamically controlling the size of the local cache based on the anticipated I/O operations can include one of: allocating cache memory from a global memory of the storage system, or deallocating cache memory from the local cache for use by the global . 
    PNG
    media_image2.png
    700
    842
    media_image2.png
    Greyscale
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAKHR A ALDAYLAM whose telephone number is (313)446-6545.  The examiner can normally be reached on 730 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on 571-272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.A./               Examiner, Art Unit 2139

/REGINALD G BRAGDON/               Supervisory Patent Examiner, Art Unit 2139